      Case 1:19-cr-00741-WHP Document 43-1 Filed 05/20/20 Page 1 of 7



                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK

                             19-cr-741 (WHP)

                     UNITED STATES OF AMERICA

                                 -against-

                            BRYAN COHEN,

                                             Defendant.


                     SENTENCING APPENDIX ON
                      BEHALF OF BRYAN COHEN




                                        BRAFMAN & ASSOCIATES, P.C.
                                        Attorneys for Bryan Cohen
                                        767 Third Avenue, 26th Floor
                                        New York, NY 10017
                                        Tel: (212) 750-7800
                                        Fax: (212) 750-3906




Benjamin Brafman, Esq.
Joshua D. Kirshner, Esq.
           Of Counsel
Case 1:19-cr-00741-WHP Document 43-1 Filed 05/20/20 Page 2 of 7

                United States v. Bryan Cohen
                Docket No.: 19-cr-741 (WHP)
              Sentencing Memorandum Exhibits

                       Letter of Bryan Cohen

        Exhibit 1                             Letter of Bryan Cohen

                         Letters of Support

        Exhibit 2                             Letter of Yaëlle Cohen

        Exhibit 3                             Letter of Robert Cohen

        Exhibit 4                              Letter of Olga Savina

           Selected Letters from Bryan’s Family Members

        Exhibit 5                              Letter of Sacha Himy

        Exhibit 6                             Letter of Valerie Perez

        Exhibit 7                          Letter of Daniel Assayag

        Exhibit 8                              Letter of Sarah Amar

        Exhibit 9                             Letter of Maurice Amar

       Exhibit 10                          Letter of Benjamin Perez

       Exhibit 11                             Letter of Andre Perez

       Exhibit 12                              Letter of Ariel Cohen

       Exhibit 13                     Letter of Dominique Cohen Himy

       Exhibit 14                             Letter of Dylan Himy

                Selected Letters from Bryan’s Friends

       Exhibit 15                         Letter of Jonathan Laloum

       Exhibit 16                          Letter of Dionas Sotiriou

       Exhibit 17                          Letter of Jonathan Wolff

                               - 1-
Case 1:19-cr-00741-WHP Document 43-1 Filed 05/20/20 Page 3 of 7

                United States v. Bryan Cohen
                Docket No.: 19-cr-741 (WHP)
              Sentencing Memorandum Exhibits

       Exhibit 18                       Letter of Jonathan Mrejen

       Exhibit 19                     Letter of Stephanie Donaldson

       Exhibit 20                        Letter of Eva Kortekaas

       Exhibit 21                           Letter of Karl Reed

       Exhibit 22                        Letter of Gema Martinez

       Exhibit 23                       Letter of Alexandre Catena

       Exhibit 24                        Letter of Timothée Briset

       Exhibit 25                        Letter of Benjamin Salah

       Exhibit 26                       Letter of Guillaume Garin

       Exhibit 27                        Letter of Dario Mennini

       Exhibit 28                       Letter of Paolo Guaragnella

       Letters from Bryan’s Work Connections and Colleagues

       Exhibit 29                        Letter of Hali Borenstein

       Exhibit 30                         Letter of Vikas Bathla

       Exhibit 31                          Letter of Uri Zahavi

       Exhibit 32                      Letter of Hulisani Manyatshe

       Exhibit 33                          Letter of Rajiv Daya

       Exhibit 34                         Letter of Chloe Baker

       Exhibit 35                         Letter of Yoni Ammar

       Exhibit 36                        Letter of Siddharth Malik

       Exhibit 37                         Letter of Eric Hamou

                              - 2-
Case 1:19-cr-00741-WHP Document 43-1 Filed 05/20/20 Page 4 of 7

                United States v. Bryan Cohen
                Docket No.: 19-cr-741 (WHP)
              Sentencing Memorandum Exhibits

       Exhibit 38                        Letter of Alexander Verbitsky

                Letters from Bryan’s Spiritual Leaders

       Exhibit 39                            Letter of Rabbi Shaul

       Exhibit 40                            Letter of Rabbi Raskin

           Letters from Bryan’s Other Close Acquaintances

       Exhibit 41                           Letter of Angela Pouza

       Exhibit 42                         Letter of Othman Djouada

       Exhibit 43                           Letter of Michel Abitbol

       Exhibit 44                          Letter of Gregory Levene

       Exhibit 45                            Letter of Sonia Martel

       Exhibit 46                          Letter of Viktoria Felchle

       Exhibit 47                           Letter of Benoit Guillot

       Exhibit 48                          Letter of Giulio de Angelis

       Exhibit 49                            Letter of Steve Cohen

              Additional Letters from Family Members

       Exhibit 50                             Letter of Margot Cohen

       Exhibit 51                            Letter of Stephanie Amar

       Exhibit 52                              Letter of Carole Perez

       Exhibit 53                            Letter of Arnaud Nobile

       Exhibit 54                             Letter of Michel Perez

       Exhibit 55                           Letter of Kathy Amar-Perez

                                - 3-
Case 1:19-cr-00741-WHP Document 43-1 Filed 05/20/20 Page 5 of 7

                 United States v. Bryan Cohen
                 Docket No.: 19-cr-741 (WHP)
               Sentencing Memorandum Exhibits

       Exhibit 56                            Letter of Jonathan Perez

       Exhibit 57                            Letter of Rohit Sawhney

       Exhibit 58                         Letter of Laurent David Azran

       Exhibit 59                           Letter of Catherine Perez

       Exhibit 60                              Letter of Rudy-Roy

       Exhibit 61                          Letter of Alexandra Hayate

               Additional Letters from Bryan’s Friends

       Exhibit 62                           Letter of Hedi Ben Salem

       Exhibit 63                      Letter of Pierre-François de Bernardi

       Exhibit 64                             Letter of Sezer Ozkul

       Exhibit 65                         Letter of Thibault Veerasamy

       Exhibit 66                          Letter of Pegah Esmaeili

       Exhibit 67                            Letter of Wassil El Hebil

       Exhibit 68                             Letter of Maciej Jama

       Exhibit 69                          Letter of the Abitbol Family

   Bryan’s Specific Custody Implications: Supporting Documentation

       Exhibit 70                         The Aleph Institute Letter
                                  BOP Memorandum for CEOs, Increasing
       Exhibit 71                   Population Levels in Private Contract
                                          Facilities (Jan. 24, 2018)
                                    OIG Report - Review of the Federal
       Exhibit 72                 Bureau of Prisons’ Monitoring of Contract
                                                   Prisons

                               - 4-
Case 1:19-cr-00741-WHP Document 43-1 Filed 05/20/20 Page 6 of 7

                United States v. Bryan Cohen
                Docket No.: 19-cr-741 (WHP)
              Sentencing Memorandum Exhibits

                                     OIG Report – ICE Detainee Treatment
       Exhibit 73
                                      and Care at Four Detention Facilities
               Community Service Proposal: C.C.A.S.

       Exhibit 74                              C.C.A.S. Certificate
                                         Letter from Ms. Patricia Hauteur,
       Exhibit 75
                                              Vice President C.C.A.S.
                                     C.C.A.S. Point Actions-Familles-Jeunes –
       Exhibit 76
                                              Presentation (French)

     Subrosa Group: Home Detention Proposal for Bryan Cohen

       Exhibit 77                           Subrosa Group’s Proposal

                                                Subrosa Group –
       Exhibit 78
                                            Resume of Key Operatives
         Bryan Cohen's Medical: Supporting Documentation

       Exhibit 79                    Declaration from Dr. Maurice Levy, M.D.

       Exhibit 80                        Dr. Allouche Medical Diagnosis

       Exhibit 81                       Dr. Allouche Prescription (French)

          Olga Savina's Medical: Supporting Documentation

       Exhibit 82                        Olga Savina’s Medical Diagnosis

        Bryan Cohen's French Properties: Purchase Summary
                                            Bryan Cohen’s French –
       Exhibit 83
                                          Properties Purchase Summary




                              - 5-
Case 1:19-cr-00741-WHP Document 43-1 Filed 05/20/20 Page 7 of 7

                United States v. Bryan Cohen
                Docket No.: 19-cr-741 (WHP)
              Sentencing Memorandum Exhibits

          COVID-19 Pandemic: Supporting Documentation

                                  ACLU Report: COVID-19 Model Finds
       Exhibit 84                Nearly 100,000 More Deaths Than Current
                                 Estimates, Due to Failures to Reduce Jails

       Exhibit 85                    COVID-19: The CIDRAP Viewpoint




                              - 6-
